 Case 1:19-cv-01108-MN Document 28 Filed 02/06/20 Page 1 of 2 PageID #: 260




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

 ROTHSCHILD DIGITAL                              )
 CONFIRMATION, LLC,                              )
                                                 )
               Plaintiff,                        )
                                                 )
     v.                                          )   C.A. No. 19-1108-MN
                                                 )
 ACUMATICA, INC., et al,                         )   CONSOLIDATED
                                                 )
               Defendants.                       )


                       STIPULATION FOR EXTENSION OF TIME

       The parties hereby stipulate and agree, subject to the approval of the Court, that the

deadline to submit a proposed protective order is extended to February 27, 2020.

 /s/ Stamatios Stamoulis                             /s/ Andrew E. Russell
 Stamatios Stamoulis (No. 4606)                      Karen E. Keller (No. 4489)
 Richard Charles Weinblatt (No. 5080)                Jeff Castellano (No. 4837)
 STAMOULIS & WEINBLATT LLC                           Andrew E. Russell (No. 5328)
 800 N. West Street, Third Floor                     Nathan R. Hoeschen (No. 6232)
 Wilmington, DE 19801                                SHAW KELLER LLP
 (302) 999-1540                                      I.M. Pei Building
 stamoulis@swdelaw.com                               1105 North Market Street, 12th Floor
 weinblatt@swdelaw.com                               Wilmington, DE 19801
 Attorneys for Plaintiffs                            (302) 298-0700
                                                     kkeller@shawkeller.com
 /s/ Megan C. Haney                                  jcastellano@shawkeller.com
 John C. Phillips, Jr. (No. 110)                     nhoeschen@shawkeller.com
 Megan C. Haney (No. 5016)                           Attorneys for Defendants EPay Systems,
 PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.          Inc. and CompanyCam, Inc.
 1200 North Broom Street
 Wilmington, DE 19806
 (302) 655-4200
 jcp@pgmhlaw.com
 mch@pgmhlaw.com
 Attorney for Defendant Acumatica, Inc.,
 Case 1:19-cv-01108-MN Document 28 Filed 02/06/20 Page 2 of 2 PageID #: 261



/s/ Gerard M. O’Rourke                         /s/ David Ellis Moore
Gerard M. O’Rourke (No. 3265)                  David Ellis Moore (No. 3983)
O’ROURKE LAW OFFICE, LLC                       Stephanie E. O'Byrne (No. 4446)
1201 N. Orange Street                          Bindu Ann George Palapura (No. 5370)
Suite 7260                                     Tracey E. Timlin (No. 6469)
Wilmington, DE 19801-1186                      POTTER ANDERSON & CORROON, LLP
(484) 770-8046                                 1313 N. Market St., Hercules Plaza
gorourke@orourkefirm.com                       6th Floor
Attorneys for Defendant TeamConnect, LLC       P.O. Box 951
                                               Wilmington, DE 19899-0951
                                               (302) 984-6000
                                               bpalapura@potteranderson.com
                                               dmoore@potteranderson.com
                                               sobyrne@potteranderson.com
                                               ttimlin@potteranderson.com
                                               Attorneys for Defendant Mize, Inc. and
                                               Replicon Software, Inc.
Dated: February 6, 2020



SO ORDERED this _____ day of _____________, 2020.


                                           ________________________________
                                                United States District Judge
